Citation Nr: 1412588	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-36 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for depressive disorder, not otherwise specified, including as due to a service-connected disability.

2.  Entitlement to service connection for a disability manifested by esophageal reflux and gastritis, including as due to medications used to treat a service-connected left ankle disability.

3.  Entitlement to service connection for a nodular lesion of the duodenal bulb nodular mucosa.

4.  Entitlement to service connection for a disability manifested by a gastric polyp, including as due to medications used to treat a service-connected left ankle disability.

5.  Entitlement to service connection for helicobacter pylori.

6.  Entitlement to service connection for a disability manifested by antral gastritis, including as due to helicobacter pylori.

7.  Entitlement to a disability rating greater than 10 percent prior to September 25, 2013, and greater than 20 percent thereafter for peripheral neuropathy of the left lower extremity.

8.  Entitlement to a disability rating greater than 10 percent prior to September 25, 2013, and greater than 20 percent thereafter for peripheral neuropathy of the right lower extremity.

9.  Entitlement to a disability rating greater than 20 percent for diabetes mellitus.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971, including in the Republic of Vietnam, from September 1990 to May 1991, including in the southwest Asia theater of operations in the Persian Gulf War, and from March to June 2003.  He also had additional U.S. Army Reserve (USAR) service.

This case has a long and complicated procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's increased rating claims for peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, and for diabetes mellitus.  Having reviewed the Veteran's voluminous claims file, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

This matter also is on appeal from a March 2009 rating decision in which the RO denied the Veteran's claims of service connection for a disability manifested by esophageal reflux and gastritis and for a disability manifested by a gastric polyp, each including as due to medications used to treat a service-connected left ankle disability, a nodular lesion of the duodenal bulb nodular mucosa, helicobacter pylori, and for a disability manifested by antral gastritis, including as due to helicobacter pylori.  The RO also determined that, as new and material evidence had not been received, the Veteran's previously denied service connection claim for depressive disorder, not otherwise specified, including as due to a service-connected disability, would not be reopened.

The Board observes that, in an April 2006 rating decision, the RO denied the Veteran's claim of service connection for depressive disorder, not otherwise specified, including as due to a service-connected disability.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to this claim within 1 year of the April 2006 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board also observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases. The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board notes that the Veteran was diagnosed as having depressive disorder, not otherwise specified.  He has asserted that this disability was caused or aggravated either by his service-connected diabetes mellitus, his service-connected peripheral neuropathy, or by his service-connected lumbosacral spine disability.  As opposed to facts in Velez, however, the Veteran consistently has pursued a claim for service connection for depressive disorder, including as due to a service-connected disability.  In that regard, the present request to reopen turns upon diagnoses and factual bases that were considered in prior decisions.  Therefore, the threshold question of whether new and material evidence has been submitted must be addressed.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for depressive disorder, not otherwise specified, including as due to a service-connected disability, is as stated on the title page.  The Board also notes that, in a November 2013 Supplemental Statement of the Case (SSOC), the RO essentially reopened the previously denied service connection claim for depressive disorder, not otherwise specified, including as due to a service-connected disability, and denied this claim on the merits.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In an August 2013 decision, the Board granted a claim of service connection for tinnitus and remanded the other currently appealed claims listed on the title page of this decision to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC obtain the Veteran's up-to-date treatment records and schedule him for updated examinations to determine the nature and etiology of his claimed disabilities and to determine the current nature and severity of his service-connected disabilities.  These records subsequently were associated with the claims file and the requested examinations occurred in September 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a September 2013 rating decision, the RO implemented the Board's August 2013 decision and granted the Veteran's claim of service connection for tinnitus, assigning a 10 percent rating effective September 17, 2008.  There is no subsequent correspondence from the Veteran expressing disagreement with the rating or effective date assigned.  Accordingly, an issue relating to tinnitus is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

In an October 2013 rating decision, the RO granted the Veteran's claims of service connection for obstructive sleep apnea, assigning a 50 percent rating effective March 14, 2009, and for a lumbosacral spine disability, assigning a 20 percent rating effective July 15, 2005, and a 40 percent rating effective November 11, 2006.  There is no subsequent correspondence from the Veteran expressing disagreement with the rating or effective date assigned for his service-connected obstructive sleep apnea and lumbosacral spine disability.  Accordingly, issues relating to obstructive sleep apnea or a lumbosacral spine disability are no longer in appellate status.  See Grantham, 114 F .3d at 1156.  In the October 2013 rating decision, the RO also assigned separate increased 20 percent ratings effective September 25, 2013, to the Veteran's service-connected peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity.


FINDINGS OF FACT

1.  In a rating decision dated on March 31, 2006, and issued to the Veteran on April 25, 2006, the RO denied the Veteran's claim of service connection for depressive disorder, including as due to a service-connected disability; this decision was not appealed and became final.

2.  The evidence received since the April 2006 RO decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for depressive disorder, not otherwise specified, including as due to a service-connected disability, and does not relate to an unestablished fact necessary to substantiate the claim.

3.  The record evidence shows that the Veteran does not experience any current disability due to a nodular lesion of the duodenal bulb nodular mucosa, a gastric polyp, or antral gastritis which could be attributed to active service.

4.  The record evidence shows that the Veteran's helicobacter pylori infection was treated successfully and has not reoccurred.

5.  The record evidence shows that, prior to September 25, 2013, the Veteran's service-connected peripheral neuropathy of the left lower extremity was manifested by, at worst, numbness, parasthesias, and leg and muscle cramps.

6.  The record evidence shows that, effective September 25, 2013, the Veteran's service-connected peripheral neuropathy of the left lower extremity is manifested by, at worst, moderate numbness, intermittent pain, decreased sensation, and moderate incomplete paralysis of the sciatic nerve.

7.  The record evidence shows that, prior to September 25, 2013, the Veteran's service-connected peripheral neuropathy of the right lower extremity was manifested by, at worst, numbness, parasthesias, and leg and muscle cramps.

8.  The record evidence shows that, effective September 25, 2013, the Veteran's service-connected peripheral neuropathy of the right lower extremity is manifested by, at worst, moderate numbness, intermittent pain, decreased sensation, and moderate incomplete paralysis of the sciatic nerve.

9.  The record evidence shows that the Veteran's service-connected diabetes mellitus is manifested by, at worst, insulin and a restricted diet or an oral hypoglycemic agent and a restricted die.

10.  Service connection is in effect for obstructive sleep apnea, evaluated as 50 percent disabling effective March 14, 2009, lumbar myositis, evaluated as 40 percent disabling effective November 11, 2006, peripheral neuropathy of the right upper extremity, evaluated as 40 percent disabling effective May 7, 2010, peripheral neuropathy of the left upper extremity, evaluated as 30 percent disabling effective May 7, 2010, diabetes mellitus, evaluated as 20 percent disabling effective May 14, 2004, atherosclerotic disease without stenosis of the left lower extremity, evaluated as 20 percent disabling effective June 5, 2009, atherosclerotic disease without stenosis of the right lower extremity, evaluated as 20 percent disabling effective June 5, 2009, peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling effective September 25, 2013, peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling effective September 25, 2013, left ankle strain, evaluated as 10 percent disabling effective November 11, 2006, tinnitus, evaluated as 10 percent disabling effective September 17, 2008, and for erectile dysfunction, evaluated as zero percent disabling effective July 15, 2005; the Veteran is in receipt of special monthly compensation effective July 15, 2005, based on loss of use of a creative organ; the Veteran's combined disability evaluation for compensation is 100 percent effective June 5, 2009.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision, which denied the Veteran's claim of service connection for depressive disorder, including as due to a service-connected disability, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the April 2006 RO decision in support of the claim of service connection for depressive disorder, including as due to a service-connected disability, is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Service connection for esophageal reflux and gastritis, including as due to medications used to treat a service-connected left ankle disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).  

4.  Service connection for a nodular lesion of the duodenal bulb nodular mucosa is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

5.  Service connection for a gastric polyp, including as due to medications used to treat a service-connected left ankle disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

6.  Service connection for helicobacter pylori is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

7.  Service connection for antral gastritis, including as due to helicobacter pylori, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

8.  The criteria for a disability rating greater than 10 prior to September 25, 2013, and greater than 20 percent thereafter, for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8599-8520 (2013).

9.  The criteria for a disability rating greater than 10 prior to September 25, 2013, and greater than 20 percent thereafter, for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8599-8520 (2013). 

10.  The criteria for a disability rating greater than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, DC 7913 (2013).

11.  The Veteran's TDIU claim is dismissed as moot.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.16(a) (2013).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in August and in September 2006, October 2007, and in September 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  They also informed the Veteran to submit medical evidence showing that his service-connected disabilities had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The September 2008 letter also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for depressive disorder, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued to the Veteran, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in September 2008.

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claim of service connection for a depressive disorder.  The evidence also does not support granting service connection for a nodular lesion of the duodenal bulb nodular mucosa, a gastric polyp, helicobacter pylori, or for antral gastritis.  The evidence further does not support granting an increased rating for peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, or for diabetes mellitus.  And the Veteran's TDIU claim is moot.  Because the Veteran was fully informed of the evidence needed to substantiate all of these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of the notice was provided prior to the initial unfavorable adjudication of the currently appealed claims; thus, the notice was timely.  Because all of the Veteran's currently appealed claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA and Virtual Benefits Management System (VBMS) paperless claims files have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

It appears that certain of the Veteran's service treatment records may be missing.  VA's Records Management Center (RMC) informed the RO in 2005 that the Veteran's service treatment records were not located at that facility.  In July 2005, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that a search of the Defense Personnel Records Information Retrieval System (DPRIS) was negative for any records for the Veteran.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Having reviewed the record evidence, the Board concludes that all of the Veteran's available service treatment records have been obtained and it is reasonably certain that additional records do not exist and further efforts to attempt to obtain them would be futile.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for depressive disorder, an examination is not required.  The Veteran has been provided with VA examinations which address the contended causal relationship between the other claimed disabilities and active service.  The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected peripheral neuropathy of the bilateral lower extremities and diabetes mellitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon, 20 Vet. App. at 79.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New & Material Evidence Claim

In March 2006, the RO denied, in pertinent part, the Veteran's claim of service connection for depressive disorder, not otherwise specified, including as due to a service-connected disability.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).  The Veteran did not initiate an appeal of the March 2006 rating decision and it became final.  The Veteran also did not submit any statements relevant to this claim within 1 year of the March 2006 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The claim of service connection for depressive disorder, not otherwise specified, including as due to a service-connected disability, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for depressive disorder, not otherwise specified, including as due to a service-connected disability, on a VA Form 21-4138 which was date stamped as received by the RO on September 17, 2008.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2013).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for depressive disorder, not otherwise specified, including as due to a service-connected disability, the evidence before VA at the time of the prior final RO decision in March 2006 consisted of the Veteran's service treatment records, his post-service VA treatment records, and a report of VA examination dated in December 2005.  The RO noted that the Veteran's service treatment records showed no complaints of or treatment for depressive disorder.  The RO also noted that the December 2005 VA examiner concluded that the Veteran's depressive disorder was not caused by or related to active service, including as due to a service-connected disability, because there was no medical evidence supporting a finding of such etiological relationship.  Thus, the claim was denied.

The newly received evidence includes additional voluminous VA and private outpatient treatment records and the Veteran's lay statements.  The additional VA and private outpatient treatment records received since March 2006 indicate that the Veteran continues to complain of and seek treatment for various psychiatric problems to include depressive disorder, not otherwise specified.  For example, on VA outpatient treatment in December 2006, the Veteran's wife reported that he was "less irritable than before."  Objective examination showed he was alert, coherent, and calm with no delusions, auditory hallucinations, or suicidal or aggressive thoughts.  The Veteran reported that his "sleep is erratic at night."  The assessment was adjustment disorder with depressed mood.

A review of a May 2006 private psychiatric evaluation completed as part of the Veteran's application for SSA benefits and date-stamped as received by the RO when it received the Veteran's SSA records in July 2007, shows that, the Veteran's complaints included feeling "decayed, frustrated, and slow.  He does not concentrate well and he forgets things a lot.  He says he is very depressed and every day he feels worse.  He sleeps only a few hours at night.  Sometimes he feels irritable and very anxious, as if something bad was going to happen to him.  In some occasions, he has had negative thoughts in his mind."  The Veteran reported that his activities of daily living included watching television, doing "simple tasks at home but he does not finish them," and reading the newspaper.  He attended church with his wife and had cordial relations with his neighbors.  "The tasks at home are done by his wife.  The [Veteran] needs help for his personal hygiene."

Mental status examination of the Veteran in May 2006 showed he was "slow," cooperative "but not spontaneous," no "important deformities observed," no hand movements, adequate personal hygiene, casually dressed, rigid posture, slow walking with a limp and using a cane, psychomotor retardation, a sad facial expressed, a monotonous tone of voice with a low pitch, and "an expression of pain when he sits."  Thought production was adequate.  Thoughts were logical, coherent, and relevant.  His thought content focused on "his physical condition and his depression."  There were no suicidal or homicidal thoughts or hallucinations.  The Veteran's short term memory was impaired.  There was full orientation, adequate judgment, and poor psychological introspection.  The Axis I diagnosis was major depressive disorder.

In September 2008, the Veteran's complaints included occasional "family communication difficulties."  Objective examination showed he was alert, coherent, and calm, with no delusions, auditory hallucinations, suicidal or aggressive thoughts, or cognitive decline.  The Veteran reported that his "sleep is improved."  The assessment was that the Veteran "seems emotionally stable, despite coping with pain and family problems."  The diagnosis was adjustment disorder with depressed mood "due to spinal cord injury."  These findings were unchanged on subsequent VA outpatient treatment in January and June 2009.

With respect to the Veteran's application to reopen a previously denied claim of service connection for depressive disorder, not otherwise specified, including as due to a service-connected disability, the Board notes that the evidence which was of record in April 2006 did not indicate that the Veteran's post-service depressive disorder was related to active service or any incident of service, including as due to a service-connected disability.  Despite the Veteran's assertions, a review of the record evidence submitted since April 2006 does not indicate that this disability is related to active service.  Nor is there any indication in the evidence submitted since April 2006 that a service-connected disability caused or contributed to the Veteran's depressive disorder.  None of the VA or private clinicians who have seen the Veteran for depressive disorder (or any other post-service acquired psychiatric disability) since April 2006 have related it to active service, including as due to a service-connected disability.

The Board notes in this regard that there is no competent evidence, other than the Veteran's statements, in the newly submitted evidence which indicates that his depressive disorder may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Nor is such evidence sufficient to reopen the previously denied service connection claim for depressive disorder.

The Board finds that, although the evidence received since April 2006 is new, in that it has not been submitted previously to agency adjudicators, it is cumulative or redundant of the evidence at the time of the prior decision which did not indicate that the Veteran's depressive disorder was related to active service, including as due to a service-connected disability.  Thus, the Board also finds that the evidence received since the April 2006 rating decision denying the Veteran's service connection claim for depressive disorder does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating it.

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously service connection claim for depressive disorder.  Unlike in Shade, there is no evidence in this case - either previously considered in the April 2006 rating decision or received since that decision became final - which demonstrates that the Veteran's depressive disorder is related to active service or any incident of service, including as due to a service-connected disability.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for depressive disorder.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for depressive disorder, including as due to a service-connected disability, is not reopened.

Service Connection Claims

The Veteran contends that he incurred a variety of gastrointestinal disabilities (diagnosed as a nodular lesion of the duodenal bulb nodular mucosa, a gastric polyp, helicobacter pylori, or antral gastritis) during active service.  He alternatively contends that medications used to treat his service-connected left ankle disability caused or contributed to his gastric polyp.  He also contends alternatively that his helicobacter pylori caused or contributed to his antral gastritis.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  None of the Veteran's claimed gastrointestinal disabilities are among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because none of the Veteran's claimed gastrointestinal disabilities are explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

A review of the Veteran's DD Form 214 shows that his awards and decorations included the Vietnam Service Medal, the Republic of Vietnam Campaign Medal w/60 Device, the Southwest Asia Service Medal w/3 Bronze Stars, and the Kuwait Liberation Medal.  This form also shows that he was ordered to active duty in support of Operation Enduring Freedom.

A review of the Veteran's available service treatment records shows that, on USAR periodic physical examination in July 1981, clinical evaluation was normal except for appendectomy scars.  The Veteran denied all relevant medical history.  He reported being honorably discharged from active service in March 1971.

The Veteran denied all relevant medical history on a "Report Of Medical History" completed in December 1985 while he was in the USAR.

On USAR periodic physical examination in April 1987, clinical evaluation was normal except for tinea pedis on the right foot and defective vision bilaterally.  

At his separation physical (or demobilization) examination in April 1991, approximately 1 month prior to his separation from service following service in the southwest Asia theater of operations in the Persian Gulf War, clinical evaluation was normal except for appendectomy scars and left fourth finger swelling and pain secondary to trauma.  The Veteran denied all relevant medical history.

On USAR periodic physical examination in January 1992, clinical evaluation of the Veteran was normal except for essential hemorrhoids, reported pain in the left fourth finger joint, reported low back pain, appendectomy scars, scars on the face, left lip area, and paranasal area, and reported insomnia.

On USAR periodic physical examination in March 1995, clinical evaluation of the Veteran was normal except for appendectomy scars.  

On USAR periodic physical examination in May 2000, clinical evaluation of the Veteran was normal except for a scar on the right lower quadrant.  The Veteran denied all relevant medical history.

The post-service evidence shows that, on private outpatient treatment in April 2006, the Veteran's complaints included abdominal pain, belching, and weight loss from 250 pounds to 204 pounds "in two years."  A history of esophageal hiatal hernia with reflux was noted.  Physical examination showed a soft, non-tender abdomen, and liver, spleen, and kidneys not palpable.  The impressions included gastroesophageal reflux disease (GERD).

On VA outpatient treatment in June 2006, the Veteran complained of increased "gases formation" for several months, abdominal pain, increased abdominal fullness after eating.  He denied any history of nausea or vomiting.  Objective examination showed "present and adequate" bowel sounds, a soft and "depressible" abdomen, no viseromegaly, and no masses.  The impression was increased gases formation and possible gastroparesis.

VA upper gastrointestinal series taken in August 2006 was normal.

On VA stomach, duodenum, and peritoneal adhesions examination in December 2006, the Veteran complained of chronic constipation, occasional diarrhea, occasional nausea, and other stomach problems which he related to medications used to treat his service-connected disabilities.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records.  This examiner noted that a private gastroenterologist had reported that the Veteran was being treated for persistent nausea with Zantac.  The Veteran denied any history of vomiting, hematemesis, melena, and hypoglycemic reactions.  There was no reported weight change.  The Veteran reported "epigastric pain with constant burping, bloated sensation that worsens after meals or on an empty stomach, or after taking any kind of medication."  Physical examination showed he was obese, "constant burping during the interview," normal peristalsis in the abdomen which was "soft and depressible," and no signs of anemia.  An upper gastrointestinal series taken in July 2006 was reviewed and was normal.  A gastric emptying study taken in December 2006 was reviewed and was normal.  The diagnosis was no objective evidence of any specific gastric disease on this examination.

On VA stomach, duodenum, and peritoneal adhesions examination in October 2008, the Veteran complained of heartburn, dyspepsia, acid reflux, belching, and burning epigastric pain "that he associates to medications that he takes for lower back and ankle condition[s]."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he experienced gnawing or burning pain daily or more often before eating, from 1 to several hours after eating, and at night.  His pain lasted between 1-2 hours and was located in the epigastric and substernal areas.  He denied any periods of incapacitation due to stomach or duodenal disease or episodes of hematemesis or melena.  He reported nausea and vomiting less than weekly but denied any history of diarrhea.  Physical examination showed no weight change, no signs of significant weight loss or malnutrition, no signs of anemia, positive bowel sounds, diffuse abdominal tenderness, and no guarding or rebound.  An upper gastrointestinal series showed impaired esophageal peristalsis and relaxation of the lower esophageal sphincter which suggested achalasia.  The diagnosis was deferred because the upper GI series revealed findings of impaired esophageal peristalsis suggestive of achalasia and reported limited evaluation of the gastric mucosa.  The VA examiner recommended that manometric studies by upper endoscopy of the esophagus be performed in order to confirm the diagnosis.

VA pathology report dated in November 2008 contained diagnoses of gastric heterotopia for a nodular lesion of the duodenal blub which chronic (follicular) inflammation) and a fundic gland polyp for a gastric polyp removed via polypectomy.  VA endoscopy in November 2008 contained diagnoses of evidence of esophageal peristalsis and only mild dilatation, mild stripped antral gastritis, multiple erythematous nodules in the duodenal bulb, and a normal second portion of the duodenum.

In a November 2008 addendum to the October 2008 VA examination, a VA examiner stated that he had reviewed a pathology report containing diagnoses of gastric heterotopia for a nodular lesion of the duodenal blub which chronic (follicular) inflammation) and a fundic gland polyp for a gastric polyp removed via polypectomy.  This examiner also reviewed a November 2008 microbiology report which was positive for helicobacter pylori.  The examiner further reviewed an endoscopy report which contained diagnoses of evidence of esophageal peristalsis and only mild dilatation, mild stripped antral gastritis, multiple erythematous nodules in the duodenal bulb, and a normal second portion of the duodenum.  The November 2008 VA examiner's diagnoses were mild striped antral gastritis and positive for helicobacter pylori.  This examiner opined that the duodenal bulb (nodular lesion) biopsy reported as gastric heterotopia was regarded as congenital in origin due to abnormal embryological development and not secondary to medications taken for the Veteran's service-connected left ankle sprain.  This examiner also opined that the Veteran's gastric polyp is most likely secondary to chronic inflammation as seen in gastritis and not secondary to medications taken for the Veteran's service-connected left ankle sprain.  The Veteran reported taking acetaminophen for his service-connected left ankle sprain "which is not known to cause gastritis."  This examiner opined further that the mild stripped antral gastritis was not caused by or a result of medications taken for the Veteran's service-connected left ankle sprain.  The rationale for these opinions was a review of the medical literature "does not show evidence" that acetaminophen caused gastritis.  The rationale also was that the Veteran's helicobacter pylori was most likely causing his current gastrointestinal symptoms.

A private upper endoscopy report dated in March 2009 was normal.

On VA esophageal conditions Disability Benefits Questionnaire (DBQ) dated in September 2013, the Veteran's complaints included continued dysphagia to solids and liquids, regurgitation, vomiting, and frequent gas/belching.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran "admits that he did not have these symptoms while in active service."  It was noted that, following a positive test for helicobacter pylori in November 2008, the Veteran was treated with antibiotics.  The Veteran also "admits that his epigastric pain has resolved."  Subsequent testing in February 2009 was normal which indicate that the helicobacter pylori bacteria had been eradicated following antibiotic treatment.  The Veteran's nausea was recurrent (4 or more times per year) and lasted on average less than 1 day.  The Veteran's vomiting was transient, occurred 4 or more times per year, and lasted on average less than 1 day.  The VA examiner stated that the Veteran had a lack of relaxation in the lower esophageal sphincter "that has been attributed to esophageal dismotility disorder but also achalasia is a possibility.  Veteran has difficulty swallowing solids and liquids.  His diet has to be blenderized."  The diagnosis was esophageal dismotility disorder.

On VA stomach and duodenal conditions DBQ in September 2013, the VA examiner noted that the Veteran's "stomach condition and the esophageal condition share the same history."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's signs and symptoms included recurrent nausea 4 times per year lasting less than 1 day on average, mild vomiting occurring 4 or more times per year lasting less than 1 day on average, no incapacitating episodes due to signs or symptoms or any stomach or duodenum condition.  The diagnoses were helicobacter pylori and chronic gastroduodenitis, both diagnosed in November 2008.

In a September 2013 addendum to the VA esophageal conditions and stomach and duodenal conditions DBQs dated that same month, the VA examiner opined that it was less likely than not that the Veteran's gastrointestinal conditions (chronic gastroduodenitis, non-specific esophageal dismotility disorder, and status-post helicobacter pylori infection) were related to active service or any incident of service.  "Symptoms of these conditions had onset on 2005 to 2006, more than 1 year after last day of active service."  The VA examiner stated that these conditions "are not congenital.  They were acquired likely in adulthood and manifested by 2005 to 2006."  This examiner noted that the Veteran's service treatment records were silent "for any incidents related to gastrointestinal disease during active service."  This examiner also stated that the Veteran was diagnosed as having a helicobacter pylori infection following a gastric biopsy in November 2008.  This examiner stated further:

The most likely route of transmission for this [helicobacter pylori] bacteria is person-to-person by either the oral-oral or fecal-oral route.  Veteran was stationed in Vietnam and Iraq.  This bacteria is not endemic of any of these places but the developing world has much higher infection rates than the industrialized nations, probably due to poor sanitary conditions (contaminated water).  [The Veteran] could have acquired this bacteria anywhere from Vietnam to Southwest Asia to here in [Puerto Rico].  The exact place & time when helicobacter was transmitted to this Veteran cannot be determined.  Anyway, the bacteria was discovered on 2008 and was effectively treated (now is inactive.  Its eradication was demonstrated with the normal urea breath test in [February 2009].

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for esophageal reflux and gastritis and a gastric polyp, each including as due to medications used to treat a service-connected left ankle disability, and for a nodular lesion of the duodenal bulb nodular mucosa, helicobacter pylori, and for antral gastritis, including as due to helicobacter pylori.  The Veteran contends that he incurred multiple gastrointestinal disabilities (diagnosed as esophageal reflux and gastritis, a gastric polyp, a nodular lesion of the duodenal bulb nodular mucosa, helicobacter pylori, and antral gastritis) during active service.  He also contends that medications used to treat a service-connected left ankle disability caused or contributed to these disabilities.  He finally contends that helicobacter pylori caused or contributed to antral gastritis.  The record evidence does not support any of the Veteran's assertions regarding in-service incurrence of these disabilities or an etiological link between any current gastrointestinal disabilities and active service.  The Board acknowledges initially that certain of the Veteran's service treatment records are missing and not available for review.  Thus, as the VA examiner stated in September 2013 with respect to helicobacter pylori, it cannot be determined when the Veteran incurred these disabilities.  Nevertheless, the record evidence shows that the Veteran does not experience any current disability due to his claimed esophageal reflux and gastritis, a nodular lesion of the duodenal bulb nodular mucosa, gastric polyp, helicobacter pylori, or antral gastritis which could be attributed to active service or any incident of service.  

The Board also acknowledges that, although the Veteran does not contend that he incurred his claimed gastrointestinal disabilities as a result of in-service herbicide exposure, it is required to consider all potential theories of entitlement in adjudicating a service connection claim.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The Veteran's DD Form 214 indicates that he had active service in Vietnam.  Because the Veteran's service personnel records (in this case, his DD Form 214) show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran presumably was exposed to herbicides while on active service in Vietnam, none of his claimed gastrointestinal disabilities are among the disabilities for which service connection is available on a presumptive basis due to such exposure.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, relating any of his claimed gastrointestinal disabilities to his presumed in-service herbicide exposure.  Thus, the Board finds that service connection for esophageal reflux and gastritis, a nodular lesion of the duodenal bulb nodular mucosa, a gastric polyp, helicobacter pylori, and for antral gastritis, each as due to in-service herbicide exposure, is not warranted.  Id.

The Board further acknowledges that, although the Veteran does not contend that he incurred his claimed gastrointestinal disabilities as a result of an undiagnosed illness experienced while on active service in the southwest Asia theater of operations during the Persian Gulf War, it is required to consider whether entitlement to service connection is warranted on this basis.  See Szemraj, 357 F.3d at 1371, and Roberson, 251 F.3d at 1384.  The Veteran's service personnel records indicate that he served in the southwest Asia theater of operation during the Persian Gulf War; thus, he is considered a "Persian Gulf Veteran" for VA purposes.  See also 38 C.F.R. § 3.317 (2013).  Although the Veteran's complete service treatment records are missing and not available for review, the Board finds it significant that the Veteran did not report and the in-service examiner did not indicate any relevant history of symptoms attributable to an undiagnosed illness when he was examined for demobilization (or separation) purposes in April 1991, after he returned from his Persian Gulf deployment and just prior to his separation from service in May 1991 following the Persian Gulf War.  The Board notes that the lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The record evidence indicates that the Veteran's multiple gastrointestinal complaints have been attributed to known clinical diagnoses of a variety of gastrointestinal disabilities.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that he experiences gastrointestinal symptoms as a result of an undiagnosed illness incurred during his Persian Gulf service.  Thus, the Board also finds that service connection for esophageal reflux and gastritis, a nodular lesion of the duodenal bulb nodular mucosa, a gastric polyp, helicobacter pylori, and for antral gastritis, each as due to an undiagnosed illness, is not warranted.

The record evidence demonstrates instead that the Veteran does not experience any current disability due to esophageal reflux and gastritis, a nodular lesion of the duodenal bulb nodular mucosa, a gastric polyp, helicobacter pylori, or antral gastritis which could be attributed to active service.  It also shows that the Veteran's current gastrointestinal disabilities (diagnosed as chronic gastroduodenitis, non-specific esophageal dismotility disorder, and status-post helicobacter pylori infection) were not related to active service or any incident of service (as the VA examiner found in September 2013).  The Veteran himself admitted on VA examination in September 2013 that he did not experience his current gastrointestinal symptoms (which he characterized as continued dysphagia to solids and liquids, regurgitation, vomiting, and frequent gas/belching)  during active service.  He also reported that his previous epigastric pain had resolved and his prior helicobacter pylori infection had been treated successfully with antibiotics and had not reoccurred.  The VA examiner stated that the Veteran had a lack of relaxation in the lower esophageal sphincter "that has been attributed to esophageal dismotility disorder but also achalasia is a possibility."  This examiner also opined that it was less likely than not that the Veteran's current gastrointestinal conditions (which he diagnosed as chronic gastroduodenitis, non-specific esophageal dismotility disorder, and status-post helicobacter pylori infection) were related to active service or any incident of service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced esophageal reflux and gastritis, a nodular lesion of the duodenal bulb nodular mucosa, a gastric polyp, helicobacter pylori, or antral gastritis at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the record evidence suggests that the Veteran experienced esophageal reflux and gastritis, a nodular lesion of the duodenal bulb nodular mucosa, a gastric polyp, helicobacter pylori, and antral gastritis during the pendency of this appeal, he has not identified or submitted any evidence, to include a medical nexus, demonstrating that he experiences any current disability due to esophageal reflux and gastritis, a nodular lesion of the duodenal bulb nodular mucosa, a gastric polyp, helicobacter pylori, or antral gastritis which could be attributed to active service.  Nor has he identified or submitted any evidence, to include a medical nexus, which shows that his current gastrointestinal disabilities are related to active service or any incident of service.  In summary, the Board finds that service connection for esophageal reflux and gastritis and a gastric polyp, each including as due to medications used to treat a service-connected left ankle disability, and for a nodular lesion of the duodenal bulb nodular mucosa, helicobacter pylori, and for antral gastritis, including as due to helicobacter pylori, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of esophageal reflux and gastritis, a nodular lesion of the duodenal bulb nodular mucosa, a gastric polyp, helicobacter pylori, and antral gastritis have been continuous since service.  He asserts that he continued to experience symptoms relating to these disabilities after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of these disabilities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination in April 1991, approximately 1 month prior to his separation from service following the Persian Gulf War, he denied any relevant history or complaints of symptoms.  Specifically, the April 1991 service separation examination report reflects that the Veteran was examined and he was found to be normal clinically.  He also repeatedly denied any relevant history or complaints of symptoms on multiple periodic physical examinations completed during USAR service.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to these disabilities for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (2003) and initial reported symptoms related to gastrointestinal problems in approximately 2005 or 2006 (as the VA examiner noted in September 2013).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including peripheral neuropathy of the bilateral lower extremities and diabetes mellitus.  Significantly, during that treatment, when he specifically complained of other problems, he never reported gastrointestinal complaints.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  When the Veteran was examined for VA purposes after service in September 2013, he did not report the onset of gastrointestinal symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, as the VA examiner noted, the Veteran admitted that he had not experienced any of his current gastrointestinal symptoms during active service.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed VA disability compensation claims for service connection for peripheral neuropathy of the bilateral lower extremities and for diabetes mellitus in May 2004, shortly after service separation in June 2003, but did not claim service connection for any gastrointestinal disabilities or make any mention of any gastrointestinal symptomatology.    He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claims, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim he reported that his gastrointestinal disabilities began during active service.  He reported that his esophageal reflux and gastritis began in 2004 or 2005 when examined for VA purposes in October 2008.  He subsequently denied experiencing any gastrointestinal symptoms during active service when he was examined for VA purposes in September 2013.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, his own previous histories of onset of symptoms given after service, and the record evidence showing no current gastrointestinal disability which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Increased Rating Claims

The Veteran contends that his service-connected peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, and diabetes mellitus are all more disabling than currently evaluated.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected peripheral neuropathy of the left lower extremity currently is evaluated as 10 percent disabling prior to September 25, 2013, and as 20 percent thereafter, by analogy to 38 C.F.R. § 4.124a, DC 8599-8520 (other peripheral nerve disease-paralysis of the sciatic nerve).  See 38 C.F.R. § 4.124a, DC 8599-8520 (2013).  Similar ratings and effective dates are assigned to the Veteran's service-connected peripheral neuropathy of the right lower extremity.  A 10 percent rating is assigned under DC 8520 for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A higher 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

The Veteran's service-connected diabetes mellitus currently is evaluated as 20 percent disabling under 38 C.F.R. § 4.119, DC 7913 (diabetes mellitus).  See 38 C.F.R. § 4.119, DC 7913 (2013).  A 20 percent rating is assigned under DC 7913 for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A higher 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than 1 daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Factual Background

The recent evidence shows that, on VA outpatient neurology consult in July 2005, the Veteran's complaints included a "freezing sensation of both lower extremities" since that morning.  A history of diabetes mellitus was noted.  Physical examination showed he was alert "times 3," no aphasia, apraxia, or agnosia, intact visual fields to confrontation, pupils equal, round, and reactive to light and accommodation, intact extraocular movements, impaired sensation to pinprick at the first two branches of the fifth cranial nerve, symmetric facial expression, grossly adequate hearing, symmetric palate elevation, gag reflex, midline tongue protrusion, adequate muscle tone, 5/5 muscle strength in both lower extremities, no pronator drift, and normal deep tendon reflexes.

On VA peripheral nerves examination in October 2005, no complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  "There is a peripheral neuropathy in all four extremities."  Physical examination showed a normal motor examination without atrophy, involuntary movements, fasciculation, and with preserved grip and pincer grip function, without hemiparesis or monoparesis, normal muscle tone, "decreased vibration sensation at the ankle level as compared to the knee level," decreased sensation to pinprick and touch distally in the lower extremities, no skin or trophic changes, normal deep tendon reflexes, and no pathological reflexes.  "This is a peripheral neuropathy without atrophy or wasting."  The diagnosis was mild sensory peripheral neuropathy in the lower extremities without significant changes from previous examination in September 2004.

On VA diabetes mellitus examination in November 2005, no complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  "There is no evidence of changes in diabetes mellitus treatment or hospitalization during the last year."  The Veteran had "adequate blood sugar control during the last 12 months."  He denied any ketoacidosis or hypoglycemic reactions.  He reported following a diabetic diet "strictly" and reported no weight changes.  There was no evidence of restrictions of the Veteran's activities of daily living due to his diabetes mellitus.  He used an oral hypoglycemic agent once daily.  He visited a diabetic care provider every 4-5 months.  He denied experiencing anal pruritus "but complains of generalized loss of strength."  No visual complaints were reported.  A review of the Veteran's claims file showed no evidence of diabetic retinopathy as of August 2004.  No cardiac or vascular symptoms were reported.  The Veteran also denied any bowel or bladder dysfunction.  Urinalysis showed no evidence of proteinuria.  Serum creatinine and blood urea nitrogen (BUN) was "reported within normal limits."  The diagnosis was diabetes mellitus, type 2, with peripheral neuropathy.

On VA outpatient treatment in July 2006, no complaints were noted.  The Veteran was using 15 units of insulin once a day.  The assessment was uncontrolled diabetes mellitus.  The VA clinician recommended that the Veteran use insulin twice daily, and gradually decreasing until discontinuing glyburide.

In August 2006, the Veteran reported "significant improvement in neuropathic symptoms with Lyrica."

On VA diabetes mellitus examination in August 2007, no complaints were noted.  The Veteran denied any ketoacidosis or hypoglycemic reactions.  He last was hospitalized in 2005 and 2006.  He was on a diabetic diet.  He denied any weight changes since his most recent examination.  He reported that he could not walk long distances "due to neuropathy."  He reported starting on insulin in 2005 which had been increased continuously.  He also reported a loss of strength in the lower extremities.  There was no evidence of diabetic retinopathy.  He denied any bladder or bowel functional impairment.  Physical examination showed distal hair loss, no evidence of ulcer in the extremities, and evidence of dry skin.  The diagnosis was uncontrolled diabetes mellitus, type 2, on insulin treatment.

On VA peripheral nerves examination in April 2008, the Veteran's complaints included "ant crawling sensation and numbness in feet."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of peripheral neuropathy in all four extremities was noted.  Sensory examination showed decreased vibration distally, decreased pain, decreased light touch, and normal position sense in the peripheral nerves of the lower extremities.  There were normal reflexes in the peripheral nerves.  Physical examination showed no muscle atrophy, no abnormal muscle tone or bulk, no tremors, tics, or other abnormal movements, no joint function affected by a nerve disorder, and the Veteran used a one-point cane to walk at home and a wheelchair when going out "due to back pain and pain in legs."  The VA examiner stated that the Veteran's sensory symptoms in the lower extremities "excluding the numbness, paresthesias, and cramps, are primarily due to radiculopathy associated to his lumbar spine condition."  The diagnoses included diabetic peripheral neuropathy in the lower extremities, primarily sensory type.

On VA diabetes mellitus DBQ in September 2013, no complaints were noted.  It was noted that the Veteran's "glycemia has been well-controlled on insulin twice a day."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that a records review showed no evidence of diabetic retinopathy or nephropathy.  A history of prescribed insulin more than 1 injection per day to treat diabetes mellitus was noted.  The Veteran did not require regulation of activities as part of the medical management of his diabetes mellitus.  He visited his diabetic care provider less than 2 times per month for episodes of ketoacidosis or hypoglycemic reactions.  He had not been hospitalized for any episodes of ketoacidosis or hypoglycemic reactions in the past 12 months.  He had no progressive unintentional weight loss or progressive loss of strength attributable to diabetes mellitus.  He also had diabetic peripheral neuropathy, erectile dysfunction, and peripheral vascular disease.  The diagnosis was diabetes mellitus, type II.

On VA peripheral nerves DBQ in September 2013, the Veteran's complaints included progressive symptoms of tingling, pin/needle sensation, and numbness at both lower extremities.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was right-hand dominant.  He experienced moderate paresthesias and /or dysesthesias of the bilateral lower extremities and moderate numbness of the bilateral lower extremities.  Physical examination showed 4/5 muscle strength on ankle plantar flexion and dorsiflexion, no muscle atrophy, 1+ deep tendon reflexes in the knees and ankles, decreased sensation in the lower legs/ankles and feet/toes, and loss of hair at the distal 1/3 of the lower extremities.  The Veteran experienced moderate incomplete paralysis of the sciatic nerves.  He occasionally used a wheelchair and constantly used a cane for ambulation due to low back pain, peripheral neuropathy, and ankle pain.  The Veteran's electromyograph (EMG) was normal for both lower extremities.  The diagnoses included clinical evidence of peripheral neuropathy at both lower extremities.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claims for a disability rating greater than 10 percent prior to September 25, 2013, and greater than 20 percent thereafter, for peripheral neuropathy of the left lower extremity and for peripheral neuropathy of the right lower extremity.  The Veteran contends that his service-connected peripheral neuropathy is more disabling than currently evaluated in both of his lower extremities.  The record evidence does not support his assertions regarding worsening symptomatology attributable to his service-connected peripheral neuropathy of the left lower extremity or his service-connected peripheral neuropathy of the right lower extremity.  It shows instead that, prior to September 25, 2013, the Veteran experienced, at worst, numbness, parasthesias, and leg and muscle cramps as a result of his service-connected peripheral neuropathy in each of his lower extremities.  VA examination in October 2005 noted "a peripheral neuropathy without atrophy or wasting" which was rated as mild in both of the Veteran's lower extremities.  The Veteran reported a "significant improvement" in his peripheral neuropathy on medication (Lyrica) on VA outpatient treatment in August 2006.  VA examination in April 2008 showed normal position sense and normal reflexes in the peripheral nerves of the lower extremities with no muscle atrophy, no abnormal muscle tone or bulk, no tremors, tics, or other abnormal movements, and no joint function affected by a nerve disorder.  The VA examiner concluded that the Veteran experienced "numbness, paresthesias, and cramps" due to his service-connected peripheral neuropathy in each of the lower extremities.  The record evidence does not indicate that, prior to September 25, 2013, the Veteran experienced at least moderate incomplete paralysis of the sciatic nerve (i.e., a 20 percent rating under DC 8520) such that an increased rating is warranted for this time period.  See 38 C.F.R. § 4.124a, DC 8599-8520 (2013).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an increased rating prior to September 25, 2013, for his service-connected peripheral neuropathy of the left lower extremity or his service-connected peripheral neuropathy of the right lower extremity.  Thus, the Board finds that the criteria for disability ratings greater than 10 percent prior to September 25, 2013, for service-connected peripheral neuropathy of the left lower extremity or for service-connected peripheral neuropathy of the right lower extremity have not been met.

The Veteran also is not entitled to disability ratings greater than 20 percent since September 25, 2013, for either his service-connected peripheral neuropathy of the left lower extremity or for his service-connected peripheral neuropathy of the right lower extremity.  The Veteran contends that his service-connected peripheral neuropathy is more disabling than currently evaluated in each of his lower extremities.  The record evidence does not support the Veteran's assertions.  It shows instead that, on VA examination on September 25, 2013, the Veteran's service-connected peripheral neuropathy in each of his lower extremities had worsened and was manifested by moderate numbness, intermittent pain, decreased sensation, and moderate incomplete paralysis of the sciatic nerve.  A September 2013 EMG also was normal in both of the Veteran's lower extremities.  The September 2013 VA examination findings are in accord with the higher 20 percent ratings assigned effective September 25, 2013 , for the Veteran's service-connected peripheral neuropathy of the left lower extremity and for his service-connected peripheral neuropathy of the right lower extremity.  There is no indication, however, that the Veteran experiences at least moderately severe incomplete paralysis of the sciatic nerve (i.e., a 40 percent rating under DC 8520) such that a disability rating greater than 20 percent effective September 25, 2013, is warranted.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to disability ratings greater than 20 percent effective September 25, 2013, for service-connected peripheral neuropathy of the left lower extremity or for service-connected peripheral neuropathy of the right lower extremity.  Thus, the Board finds that the criteria for disability ratings greater than 20 percent effective September 25, 2013, for service-connected peripheral neuropathy of the left lower extremity or for service-connected peripheral neuropathy of the right lower extremity have not been met.

The Board finally finds that the preponderance of the evidence is against assigning a disability rating greater than 20 percent for the Veteran's service-connected diabetes mellitus.  The Veteran contends that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that the Veteran's service-connected diabetes mellitus has been manifested by, at worst, insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet throughout the appeal period.  For example, VA examination in November 2005 showed "no evidence of changes in diabetes mellitus treatment or hospitalization during the last year."  The Veteran had "adequate blood sugar control during the last 12 months."  He denied any ketoacidosis or hypoglycemic reactions.  He reported following a diabetic diet "strictly" and reported no weight changes.  There was no evidence of restrictions of the Veteran's activities of daily living due to his diabetes mellitus.  He used an oral hypoglycemic agent once daily.  He visited a diabetic care provider every 4-5 months.  No visual complaints were reported.  A review of the Veteran's claims file showed no evidence of diabetic retinopathy as of August 2004.  No cardiac or vascular symptoms were reported.  The Veteran also denied any bowel or bladder dysfunction.  Laboratory testing was all within normal limits.  VA outpatient treatment in July 2006 indicated that the Veteran was using 15 units of insulin once a day.  The VA clinician recommended that the Veteran increase his insulin use to twice daily and gradually decrease until discontinuing glyburide.  On VA examination in August 2007, the Veteran denied any ketoacidosis or hypoglycemic reactions and reported being hospitalized most recently in 2005 and 2006.  He was on a diabetic diet and denied any weight changes since his most recent examination.  He reported starting on insulin in 2005 which had been increased continuously.  There was no evidence of diabetic retinopathy.  He denied any bladder or bowel functional impairment.  Physical examination showed distal hair loss, no evidence of ulcer in the extremities, and evidence of dry skin.  Finally, at his most recent VA examination in September 2013, it was noted that the Veteran's "glycemia has been well-controlled on insulin twice a day."  This examiner stated that a records review showed no evidence of diabetic retinopathy or nephropathy.  A history of prescribed insulin more than 1 injection per day to treat diabetes mellitus was noted.  The Veteran did not require regulation of activities as part of the medical management of his diabetes mellitus.  He visited his diabetic care provider less than 2 times per month for episodes of ketoacidosis or hypoglycemic reactions.  He had not been hospitalized for any episodes of ketoacidosis or hypoglycemic reactions in the past 12 months.  He had no progressive unintentional weight loss or progressive loss of strength attributable to diabetes mellitus.  

The record evidence does not indicate that the Veteran's service-connected diabetes mellitus requires at least insulin, a restricted diet, and regulation of activities (i.e., a 40 percent rating under DC 7913) at any time during the pendency of this appeal such that a disability rating greater than 20 percent is warranted.  See 38 C.F.R. § 4.119, DC 7913 (2013).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an increased rating for his service-connected diabetes mellitus.  In summary, the Board finds that the criteria for a disability rating greater than 20 percent for the Veteran's service-connected diabetes mellitus have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, or for diabetes mellitus.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, and for diabetes mellitus are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities.  This is especially true because the 20 percent ratings currently assigned for the Veteran's peripheral neuropathy in each of his lower extremities effective September 25, 2013, contemplates moderate disability.  Similarly, the 20 percent rating currently assigned for the Veteran's diabetes mellitus also contemplates moderate disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran stopped working during the pendency of this appeal due to a variety of service-connected and non-service-connected disabilities.  As explained below, a TDIU claim is being remanded to the RO/AMC for appropriate action.  The Veteran has not been hospitalized for treatment of his service-connected peripheral neuropathy in both of his lower extremities during the pendency of this appeal.  The September 2013 VA diabetes mellitus examiner also specifically noted that the Veteran had not been hospitalized for any episodes of ketoacidosis or hypoglycemic reactions in the past 12 months.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Claim

The Veteran finally contends that he is entitled to a TDIU.  He essentially contends that his service-connected disabilities, in combination, preclude him from obtaining employment.

The Board notes that service connection is in effect for obstructive sleep apnea, evaluated as 50 percent disabling effective March 14, 2009, lumbar myositis, evaluated as 40 percent disabling effective November 11, 2006, peripheral neuropathy of the right upper extremity, evaluated as 40 percent disabling effective May 7, 2010, peripheral neuropathy of the left upper extremity, evaluated as 30 percent disabling effective May 7, 2010, diabetes mellitus, evaluated as 20 percent disabling effective May 14, 2004, atherosclerotic disease without stenosis of the left lower extremity, evaluated as 20 percent disabling effective June 5, 2009, atherosclerotic disease without stenosis of the right lower extremity, evaluated as 20 percent disabling effective June 5, 2009, peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling effective September 25, 2013, peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling effective September 25, 2013, left ankle strain, evaluated as 10 percent disabling effective November 11, 2006, tinnitus, evaluated as 10 percent disabling effective September 17, 2008, and for erectile dysfunction, evaluated as zero percent disabling effective July 15, 2005.  The Veteran's combined disability evaluation for compensation is 100 percent effective June 5, 2009.  The Veteran also is in receipt of special monthly compensation based on loss of use of a creative organ.  Thus, the Veteran currently meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2013).  The Board is precluded from assigning a TDIU in the first instance, however.

The Board notes in this regard that, in general, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Board notes that a combined disability evaluation of 100 percent has been in effect for all of the Veteran's service-connected disabilities since June 25, 2009.  Thus, there is no period of time during this appeal where the Veteran's schedular rating has been less than total and a TDIU claim could be considered.  Id.  Accordingly, because a total schedular rating has been in effect for the Veteran's service-connected disabilities throughout the appeal period, the Board finds that the issue of entitlement to a TDIU is moot and is dismissed.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for depressive disorder, not otherwise specified, including as due to a service-connected disability, is not reopened.

Entitlement to service connection for a disability manifested by esophageal reflux and gastritis, including as due to medications used to treat a service-connected left ankle disability, is denied.

Entitlement to service connection for a nodular lesion of the duodenal bulb nodular mucosa is denied.

Entitlement to service connection for a disability manifested by a gastric polyp, including as due to medications used to treat a service-connected left ankle disability, is denied.

Entitlement to service connection for helicobacter pylori is denied.

Entitlement to service connection for a disability manifested by antral gastritis, including as due to helicobacter pylori, is denied.

Entitlement to a disability rating greater than 10 percent prior to September 25, 2013, and greater than 20 percent thereafter for peripheral neuropathy of the left lower extremity is denied.

Entitlement to a disability rating greater than 10 percent prior to September 25, 2013, and greater than 20 percent thereafter for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a disability rating greater than 20 percent for diabetes mellitus is denied.

Entitlement to a TDIU is dismissed.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


